Citation Nr: 1614607	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  14-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from June 1959 to March 1963 and in the Navy from October 1964 to July 1980.  For his service, the Veteran received the Combat Action Ribbon and the Vietnam Service Medal with four Bronze Stars.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January2 012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

On the Veteran's substantive appeal dated in May 2014, he requested a hearing before a Veterans' Law Judge at the RO.  However, in June 2014 the Veteran rescinded the hearing request.  See 38 C.F.R. § 20.704(e) (2015).

This case was before the Board in November 2015 when it was remanded for further development.  Unfortunately, the requested development was not completed and the case must be remanded once again.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The November 2015 remand instructed the RO to attempt to obtain private treatment records relating to the Veteran's hypertension, and to readjudicate the Veteran's appeal in a Supplemental Statement of the Case (SSOC).  Although the RO obtained the requested private treatment records, the December 2015 SSOC was mailed to the incorrect address and was returned to the Board as undeliverable.  Pursuant to 38 C.F.R. § 19.31(b) (2015) the Veteran must be furnished with a SSOC if the AOJ receives additional pertinent evidence after a Statement of the Case has been issued.  On remand, the Veteran should be provided with a copy of the AOJ's December 2015 SSOC to his address of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, a June 2011 VA memo indicates CAPRI records from the Long Beach VA Medical Center for the period of February 1996 to June 2011 were reviewed electronically in conjunction with an unrelated July 2011 rating decision.  Copies of these records are not associated with the electronic claims file.  The January 2012 rating decision from which this appeal originated established a separate noncompensable rating for the Veteran's hypertension from January 12, 1998, citing a revision to the rating schedule, effective that date, which permitted separate evaluations for hypertension and other forms of heart disease.  However, upon review of the relevant Federal Register provisions, the Final Rule referenced by the RO actually became effective on October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension With Heart Disease, 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  

Nevertheless, the aforementioned CAPRI records could contain information relevant to the Veteran's disability rating.  The RO should associate these records with the claims file and then readjudicate the Veteran's appeal.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with a copy of the December 2015 SSOC at his address of record.

2.  Associate with the record any outstanding VA medical records, to include any CAPRI records from the Long Beach VA Medical Center for the period of February 1996 to June 2011.  

3.  After ensuring the proper completion of the above development and undertaking any other development deemed necessary, the AOJ should review the claim in light of all the evidence of record.  If the determination remains adverse, the Veteran must be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

